                           UNITED STATES DISTRICT COURT
                       FOR THE MIDDLE DISTRICT OF TENNESSEE
                                NASHVILLE DIVISION

 THE PROPERTY MANAGEMENT
 CONNECTION, LLC, et al.,

         Plaintiffs,                               Case No. 3:21-cv-00359

 v.                                                Judge Eli J. Richardson
                                                   Magistrate Judge Alistair E. Newbern
 THE CONSUMER FINANCIAL
 PROTECTION BUREAU, et al.,

         Defendants.

                                             ORDER

        Defendants have filed an unopposed motion to extend their deadline to respond to

Plaintiffs’ pleadings and to cancel the initial case management conference set on July 15, 2021

(Doc. No. 39). The motion is GRANTED IN PART. Defendants may respond to Plaintiffs’

pleading on or before September 7, 2021.

        The initial case management conference set on July 15, 2021, is CANCELLED. The Court

will not exclude this matter from the requirement of an initial case management conference and

entry of a case management order. The initial case management conference is therefore RESET

on September 28, 2021 at 10:00 a.m. Counsel for each party shall call (888) 557-8511 and enter

access code 7819165# to participate.

        The parties are reminded of their obligation to file a joint proposed case management order

no later than three business days before the conference. The parties shall also email a Word version

of the joint proposed case management order to Newbern_Chambers@tnmd.uscourts.gov.

        It is so ORDERED.

                                                     ____________________________________
                                                     ALISTAIR E. NEWBERN
                                                     United States Magistrate Judge


      Case 3:21-cv-00359 Document 41 Filed 07/15/21 Page 1 of 1 PageID #: 244
